Title: To James Madison from James Simpson, 19 March 1802
From: Simpson, James
To: Madison, James


					
						Duplicate 
						No. 38.
						Sir
						Tangier 19th. March 1802.
					
					I have the honour of encloseing with this, copy of my Communications of 20th. February. 

On the 24th. last Month the Essex Frigate Captain Bainbridge anchored in this Bay. He was supplied 

with some small Articles of Provision he asked for, as usual duty free, and sailed again the 26th. 

The 13th. Inst. the Batavian Sloop of War Daphne, arrived here with dispatches from that 

Government, containing assurances that an Embassy would be sent to Muley Soliman without delay. 

She proceeded for Algiers & Tunis with similar intelligence. It is very generaly believed, the Dutch 

when they come to ask for a renewal of their Treaties with this Country, will be required to grant a 

Subsidy, but as Admiral de Winter comes to the Mediterranean with a respectable Fleet, they may 

probably obtain a ratification of their Antient Treaty, under its influence.
					The Stipulations from Sweden have arrived, consisting in 36 Iron Guns of different 

Calibers with Carriages, one Brass Mortar & Bed, with a considerable quantity of Shot, Shells & 

Cordage, besides which there was a variety of Articles in small packages. Mr. Wyk the Swedish 

Agent here, has gone for Meguinez with the latter, to present same to His Majesty, & the heavy 

Articles have been deposited in the Public Magazines at this Port.
					Commodore Dale wrote me from Gibraltar, that he could not grant any Passport for the 

Tripoline Ship laying there, without first obtaining permission from the President of the United 

States. I am highly sensible of the very great impropriety of Muley Soliman makeing such a request, 

but with him it is not proper to speak all we think; for this reason, rather than impart Commodore 

Dales determination, in the terms he recommended, I have thought better to intimate to this 

Government, that as that Gentleman was on the point of quiting this Station, when he received my 

Letter on subject of His Majestys request, that he left the decision of the matter to his Successor 

and the Swedish Admiral, as he could not have any opportunity of communicating with Adml. 

Cederstrom on the subject. This has satisfied them in the moment, & I hope either Peace with 

Tripoly, or some other circumstance may happen, to do away the necessity of any farther 

Negotiations on that topic. At all events it certainly is best, should the request be ultimately found 

such as cannot be granted, that Sweden join in the refusal, as it can do no good that the United 

States come forward alone with such, before Admiral Cederstroms sentiments be known. I confirm 

that Muley Soliman has agreed to allow  Wheat, to be sent from his Country to Tripoly, but I 

should think it will be next to an impossibility for them to find Vessels to Charter for that Voyage, 

whilst that Port is so notoriously known to be blockaded; whatever may be done in this 

particular at any of the Emperours Ports, I shall take care to advise the Commanders of the Frigates 

on this Station of.
					Commodore Dale thought I ought to see His Imperial Majesty without loss of time, in 

order to do away the favourable sentiments he seems to entertain towards the Tripolines. I am 

satisfied you will be sensible, that is an undertakeing totally out of my power, without being 

authorised thereto by the President of the United States, and provision made for the unavoidable 

expence must attend such a visit. At this moment in particular, such a measure is by no means 

necessary; for the Swedish Mission happening now, affords Mr. Wyk an opportunity of doing all I 

possibly could; to that end the matter was fully deliberated on between us before his departure, 

and he assured me he would use his utmost endeavours to convince Muley Soliman, of the 

impropriety of his takeing the part he has done in behalf of the Tripolines, in a War which they have 

so unjustly made against Sweden & the United States.
					About this time it was expected the two Frigates building at Rhabat would be Launched; 

but as there is much to be done to them after that, and Stores wanting, it is doubtfull if they will be 

ready to put to Sea, in all the ensueing Summer. Orders have been lately received at Tetuan, to 

hasten the finishing two Row Gallies building in that River, and I have it from good authority the 

Emperor intends purchasing some small Vessels, to be stationed at this place as Cruizers. His 

Majesty has been pleased to express himself in very gracious terms, on subject of the House 

mentioned in No. 37, he has directed it shall be sold for his benefit, and says “he shall be happy it 

will suit the American, after the length of time he has been without one, and prays the Almighty 

may give him Health to enjoy it.” I have visited the House and find it very extensive, but by no 

means offering those principal accommodations required, such as a dineing Room & drawing 

Room, of that size indispensably necessary to a Consular House here.
					That part of the House not finished may be converted into these and some Bed Rooms. 

This and other necessary alterations, upon a rough calculation I think may cost about three 

thousand dollars. This House was stated to His Majesty by the Gentleman who built it, as having 

cost him Nine thousand Duccats, but that I do not believe; yesterday I offered Four thousand for it. 

That price has not yet been admitted. The obvious necessity of my having a suitable House, and the 

very great length of time necessary to receive your Orders on subject of this purchase, beyond what 

it can be expected His Majesty would patiently wait our determination; I trust will justify me with 

Government, for having presumed to go into an Expenditure of Publick money unauthorised, under 

the most positive assurance, that I will most studiously endeavour at transacting the whole 

busyness, with the strictest attention to the Interest of the Publick.
					It is with great concern I have to acquaint you, that during this week, we have had 

repeated assurances, the Plague has broke out among the Villages on the Coast of Riff, from four 

to six days Journey East of Tetuan.
					I cannot on this occasion omit praying your very particular attention to what I had the 

honour of submitting in No. 20 & 23 on subject of Vessels loading in this Country, whilst the 

Plague rages, and to entreat you will favour me with the necessary Instructions then sollicited. As 

the Vessels tradeing from this Country to the United States carry Goat Skins, Cow hides, Wool & 

Feathers, all which are very dangerous Articles, I beg with all due submission to recommend 

Government establishing a Regulation for the Trade, when the Plague or any Contagious disorder, 

shall actualy exist in the Province, or those adjoining to the Port, where any Vessel may load for the 

United States. I have the honour to be with great Respect Sir Your Most Obedient and Most Humble 

Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
